SUGG, Justice, for the Court:
George Ballard was indicted in Clay County for murder, convicted of manslaughter and sentenced to fifteen (15) years imprisonment. On appeal he assigns three errors but it is necessary that we note only one assignment of error because it requires the reversal of this case, and there is no merit to the other two assignments of error.
Ballard argues that the court erred when it refused to allow him to personally make a portion of the closing argument to the jury. Article 3, Section 26, Mississippi Constitution of 1890 provides in part as follows:
In all criminal prosecutions the accused shall have a right to be heard by himself or counsel, or both, .
We held in Gray v. State, 351 So.2d 1342 (Miss.1977) that a defendant is entitled to personally argue his case to the jury and refusal to allow him to do so is reversible error.
REVERSED AND REMANDED.
PATTERSON, C. J., SMITH and ROBERTSON, P. JJ., and WALKER, BROOM, LEE, BOWLING and COFER, JJ., concur.